Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Victor Ghidu (215-963-5719), on 02/19/2021.
AMENDMENTS TO THE CLAIMS
Amend claim 3 to recite: “The method according claim 1, wherein the compound of formula I is (+)-trans-2-(2-chloro-4-trifluoromethylphenyl)-5,7-dihydroxy-8-(2-hydroxymethyl-1-methylpyrrolidin-3-yl)-chromen-4-one hydrochloride.”
Amend claim 12 to recite: “The method according claim 1, wherein the said compound of formula I and the said at least one anticancer agent are administered simultaneously to a subject in need thereof.”
Amend claim 13 to recite: “The method according claim 1, wherein the said compound of formula I and the said at least one anticancer agent are administered sequentially to a subject in need thereof.”

Claim Rejoinder
The restriction requirement as set forth in the Office action mailed on 11/17/2016, has been reconsidered in view of the allowability of claims directed to the inventive composition of the instant claims pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn because all the claims directed to the non-elected species of: i) anticancer agent; and ii) melanoma, have been found to be free of art. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is allowable for the reasons set forth on pages 9-11 of the Patent Trial and Appeal Board (PTAB) decision (please see PTAB decision mailed out on 12/04/2020), which is hereby incorporated by reference. As noted therein, and as argued on pages 11-12 of Appellant’s brief, the unexpected and surprising observation that a drug combination of the instant invention, was found to exhibit a combination index of less than 0.5, would not have been predicted by the prior art.
 The Patent Trial and Appeal Board affirmed the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  against dependent claims 3 and 12-13, but reversed all rejections under 35 U.S.C. 103 against independent claim 1 and dependent claims  3, 8, 12-13 and 22-25.  
Conclusions
Claims 1, 3, 7-8 and 11-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629